189 F. Supp. 2d 512 (2002)
John Robert SMITH, Shirley Hall, and Gene Walker Plaintiffs
v.
Eric CLARK, Secretary of State of Mississippi; Mike Moore, Attorney General for the State of Mississippi; Ronnie Musgrove, Governor of Mississippi; Mississippi Republican Executive Committee; and Mississippi Democratic Executive Committee Defendants.
No. CIV.A. 301CV-855WS.
United States District Court, S.D. Mississippi, Jackson Division.
February 4, 2002.
Arthur F. Jernigan, Jr., Watson & Jernigan, P.A., Jackson, for Plaintiffs.
T. Hunt Cole, Jr., Office of the Attorney General, Michael B. Wallace, Phelps Dunbar, John G. Jones, Jones & Funderburg, Herbert Lee, Jr., Lee & Associates, Robert B. McDuff, Robert B. McDuff, Attorney, Jackson, MS, for Defendants.
E. GRADY JOLLY, Circuit Judge, and HENRY T. WINGATE and DAVID C. BRAMLETTE, III, District Judges.

ORDER
E. GRADY JOLLY, Circuit Judge.
Attached hereto is this court's congressional redistricting plan for the State of Mississippi, along with an analysis thereof. This court proposes to implement this plan absent the timely preclearance of the redistricting plan adopted by the State Chancery Court, which is now pending for preclearance before the United States Attorney General.
The parties are hereby directed to show cause by written objections, why this court's redistricting plan, if implemented, would not satisfy all state and federal statutory and constitutional requirements; and to make any other critical comments and suggestions with respect to the plan that the parties deem appropriate. Said objections, comments and suggestions must be filed with the Clerk of the United States District Court for the Southern District of Mississippi no later than 4:00 p.m. on Friday, February 9. Failure to object in accordance with this order will be deemed a waiver of all further objections to this plan.
*513 
*514 
*515 Population Summary Report


Monday February 4, 2002                                                    7:54 AM
----------------------------------------------------------------------------------
DISTRICT   POPULATION    DEVIATION   % DEVN.   [18+_Pop]   [18+_Blk]   [% 18+_Blk]
----------------------------------------------------------------------------------
1             711,160          - 5      0.00     521,745     124,207        23.81%
2             711,164          - 1      0.00     501,887     297,121        59.20%
3             711,164          - 1      0.00     523,593     158,994        30.37%
4             711,170            5      0.00     522,246     104,937        20.09%
==================================================================================
Total Population:              2,844,658
Ideal District Population:       711,165
Summary
Population Range:             711,160 to 711,170
Ratio Range:                  1.00
Absolute Range:               - 5 to 5
Absolute Overall Range:       10.00
Relative Range:               0.00% to 0.00%
Relative Overall Range:       0.00%
Absolute Mean Deviation:      3.00
Relative Mean Deviation:      0.00%
Standard Deviation:           4.12
Political Subdivisions Split Between Districts
Monday February 4, 2002                                                    7:50 AM
----------------------------------------------------------------------------------
Number of subdivisions not split:
County                            74
Number of subdivisions split into more than one district:
County                             8
Number of subdivision splits which affect no population:
County                             0
----------------------------------------------------------------------------------
                                  Split Counts
County
Cases where a County is split among 2 Districts: 8
Number of times a County has been split into more than one district: 8
Total of County splits: 16
-----------------------------------------------------------------------
County                                        District       Population
-----------------------------------------------------------------------
Split Counties:
Hinds                                                2          218,968
Hinds                                                3           31,832
Jasper                                               3            7,212
Jasper                                               4           10,937
Jones                                                3            2,235
Jones                                                4           62,723
Leake                                                2           11,361
Leake                                                3            9,579
Madison                                              2           27,631



*516
Madison                                              3           47,043
Marion                                               3            9,742
Marion                                               4           15,853
Webster                                              1            9,544
Webster                                              3              750
Winston                                              1              134
Winston                                              3           20,026
-----------------------------------------------------------------------

Plan Components Report
Monday, February 4, 2002                                                    8:02 AM


----------------------------------------------------------------------------------
                                        Population      [18+_Pop]     [18+_Blk]
District 1
 Alcorn County                              34,558         26,310         2,645
 Benton County                               8,026          5,867         1,942
 Calhoun County                             15,069         11,270         2,892
 Chickasaw County                           19,440         13,874         5,196
 Choctaw County                              9,758          7,044         1,934
 Clay County                                21,979         15,643         8,129
 DeSoto County                             107,199         77,005         8,063
 Grenada County                             23,263         16,945         6,385
 Itawamba County                            22,770         17,257         1,065
 Lafayette County                           38,744         31,170         6,908
 Lee County                                 75,755         54,793        11,904
 Lowndes County                             61,586         43,963        16,500
 Marshall County                            34,993         25,695        12,185
 Monroe County                              38,014         27,673         7,757
 Panola County                              34,274         24,193        10,518
 Pontotoc County                            26,726         19,351         2,527
 Prentiss County                            25,556         19,170         2,330
 Tate County                                25,370         18,502         5,385
 Tippah County                              20,826         15,620         2,297
 Tishomingo County                          19,163         14,724           465
 Union County                               25,362         18,783         2,554
 Webster County
  VTD: Bellefontaine                           550            413            44



*517
                                        Population      [18+_Pop]     [18+_Blk]
District 1
  VTD: Big Black                               420            301             5
  VTD: Bluff Springs                           287            210            96
  VTD: Cadaretta                               227            191            22
  VTD: Clarkson                                673            492            38
  VTD: Cumberland                              505            359            65
  VTD: Eupora 1                              1,440          1,011           517
  VTD: Eupora 2                                701            537            73
  VTD: Eupora 3                                881            672           115
  VTD: Fame                                    489            372             8
  VTD: Fay                                     219            166            12
  VTD: Grady                                   409            310            40
  VTD: Mantee                                  572            454            39
  VTD: Mathiston                               897            656            79
  VTD: North Walthall                          263            190             7
  VTD: South Walthall                          302            228            44
  VTD: Tomnolen                                709            517            63
                                         ______________________________________
Webster County Subtotal                      9,544          7,079         1,267
 Winston County
  VTD: Gum Branch                              134            103            12
                                         ______________________________________
Winston County Subtotal                        134            103            12
 Yalobusha County                           13,051          9,711         3,347
                                         ______________________________________
District 1 Subtotal                        711,160        521,745       124,207
District 2
 Attala County                              19,661         14,562         5,321
 Bolivar County                             40,633         28,587        17,107
 Carroll County                             10,769          8,134         2,788
 Claiborne County                           11,831          8,724         7,145
 Coahoma County                             30,622         20,514        13,183
 Copiah County                              28,757         21,014         9,939
 Hinds County
  VTD: 1                                       297            251           143
  VTD: 10                                      731            546           526
  VTD: 11                                      984            745           698
  VTD: 12                                    1,062            764           758
  VTD: 13                                    1,309            955           942
  VTD: 15                                      488            410            67
  VTD: 16                                    2,132          1,530         1,115
  VTD: 18                                    1,227            899           858
  VTD: 19                                    1,148            854           845
  VTD: 2                                       940            710           695
  VTD: 20                                    1,880          1,237         1,213
  VTD: 21                                    1,022            637           573
  VTD: 22                                    2,605          1,817         1,770
  VTD: 23                                    2,484          1,680         1,672
  VTD: 24                                    2,382          1,345         1,195
  VTD: 25                                    2,463          1,511         1,394
  VTD: 26                                    1,328            844           709
  VTD: 27                                    1,931          1,512         1,492



*518
                                        Population      [18+_Pop]     [18+_Blk]
District 2
  VTD: 28                                    2,053          1,630         1,612
  VTD: 29                                    1,037            804           799
  VTD: 30                                    1,426            995           984
  VTD: 31                                    1,939          1,452         1,438
  VTD: 38                                    1,442          1,007           562
  VTD: 39                                    1,695          1,154         1,061
  VTD: 4                                     1,121            743           732
  VTD: 40                                    2,391          1,752         1,683
  VTD: 41                                    2,818          2,004         1,965
  VTD: 42                                    3,156          2,319         1,791
  VTD: 43                                    4,359          2,968         2,350
  VTD: 47                                    3,107          2,444         2,015
  VTD: 5                                     1,995          1,702           725
  VTD: 50                                      968            706           648
  VTD: 51                                    1,013            677           662
  VTD: 52                                    2,319          1,598         1,536
  VTD: 53                                      585            391           374
  VTD: 54                                    1,149            887           742
  VTD: 55                                    1,848          1,226         1,127
  VTD: 56                                    1,027            610           586
  VTD: 57                                    1,436            940           910
  VTD: 58                                    2,025          1,477         1,428
  VTD: 59                                    3,079          1,797         1,730
  VTD: 6                                     2,314          1,751           936
  VTD: 60                                      987            597           545
  VTD: 61                                    2,406          1,524         1,429
  VTD: 62                                    2,545          1,631         1,430
  VTD: 63                                    1,062            772           763
  VTD: 64                                    1,101            821           800
  VTD: 66                                      231            160           158
  VTD: 67                                    2,186          1,408         1,191
  VTD: 68                                    4,122          2,842         1,767
  VTD: 69                                    2,083          1,340           841
  VTD: 70                                    1,230            774           388
  VTD: 71                                    2,069          1,391           698
  VTD: 72                                    2,477          1,506           865
  VTD: 73                                    1,887          1,367           570
  VTD: 74                                    1,597          1,099           406
  VTD: 75                                    1,430            943           423
  VTD: 76                                    2,526          1,891           474
  VTD: 77                                    2,601          1,798           596
  VTD: 80                                    3,625          2,332         2,135
  VTD: 81                                    2,131          1,614         1,477
  VTD: 82                                    2,252          1,564         1,495
  VTD: 83                                    4,481          3,123         2,854
  VTD: 84                                      420            326           295
  VTD: 85                                    3,943          2,759         2,733
  VTD: 86                                    2,615          1,506         1,407
  VTD: 87                                    2,095          1,381           957
  VTD: 88                                    2,927          2,091         1,614
  VTD: 89                                    2,114          1,433           902
  VTD: 90                                    1,666          1,213           494
  VTD: 91                                    3,212          2,090         1,643
  VTD: 92                                    3,598          2,481         1,106
  VTD: 93                                    1,845          1,293           773
  VTD: 94                                    3,657          2,442         1,830
  VTD: 95                                      910            657           179
  VTD: 96                                    2,828          2,143           713



*519
                                        Population      [18+_Pop]     [18+_Blk]
District 2
  VTD: 97                                      659            486           109
  VTD: Bolton                                1,894          1,406           938
  VTD: Brownsville                             754            556           315
  VTD: Byram 1                               4,541          3,264           471
  VTD: Byram 2                               2,063          1,567           168
  VTD: Cayuga                                  491            375           218
  VTD: Chapel Hill                           1,378            980           454
  VTD: Clinton 1                             4,406          3,713           543
  VTD: Clinton 2                             5,301          3,717           558
  VTD: Clinton 3                             4,439          3,352           740
  VTD: Clinton 4                             2,201          1,602           192
  VTD: Clinton 5                             1,590          1,231            57
  VTD: Clinton 6                             3,697          2,710           714
  VTD: Cynthia                               1,005            714           516
  VTD: Dry Grove                             1,076            798           221
  VTD: Edwards                               3,715          2,552         1,893
  VTD: Jackson State                         1,658          1,596         1,579
  VTD: Learned                                 924            661           308
  VTD: Old Byram                             2,930          2,183           201
  VTD: Pinehaven                             2,749          1,932           823
  VTD: Pocahontas                              620            483           310
  VTD: Raymond 1                             3,346          2,237           911
  VTD: Raymond 2                             4,264          3,595         1,316
  VTD: Spring Ridge                          4,297          3,046         1,070
  VTD: St. Thomas                              560            390           374
  VTD: Terry                                 5,242          3,958         1,442
  VTD: Tinnin                                  901            611           143
  VTD: Utica 1                               1,297            953           388
  VTD: Utica 2                               1,396            965           732
                                      _________________________________________
Hinds County Subtotal                      218,968        155,226        98,716
 Holmes County                              21,609         14,670        10,899
 Humphreys County                           11,206          7,541         5,052
 Issaquena County                            2,274          1,645           962
 Jefferson County                            9,740          6,937         5,851
 Leake County
  VTD: Conway                                  961            684           434
  VTD: East Carthage                         1,645          1,270           178
  VTD: North Carthage                        2,035          1,396           324
  VTD: Ofahoma                                 660            463           372
  VTD: Singleton                             1,495          1,104           243
  VTD: South Carthage                        1,380          1,174           590
  VTD: Thomastown                              860            642           323
  VTD: West Carthage                         1,506            974           664
  VTD: Wiggins                                 819            586           408
                                      _________________________________________
Leake County Subtotal                       11,361          8,293         3,536
 Leflore County                             37,947         26,667        16,855
 Madison County
  VTD: Bible Church                            964            509           493
  VTD: Camden                                1,714          1,119           920
  VTD: Cameron                                 120             96            47



*520
                                        Population      [18+_Pop]     [18+_Blk]
District 2
  VTD: Canton Pct. 7                           707            519           459
  VTD: Canton Precinct 1                     2,644          1,824         1,187
  VTD: Canton Precinct 2                     2,511          1,886           795
  VTD: Canton Precinct 3                       603            413           260
  VTD: Canton Precinct 4                     3,332          2,263         1,820
  VTD: Canton Precinct 5                     1,732          1,082         1,070
  VTD: Couparle                                 49             41            33
  VTD: Gluckstadt                            3,432          2,519           336
  VTD: Liberty                               2,118          1,426         1,262
  VTD: Luther Branson School                 1,207            800           655
  VTD: Mad. Co. Bap. Fam. Lf.Ct.             2,013          1,188         1,185
  VTD: Magnolia Heights                      1,916          1,308         1,006
  VTD: New Industrial Park                     577            378           315
  VTD: Sharon                                  855            553           455
  VTD: Tougaloo                                605            584           581
  VTD: Virlilia                                532            369           173
                                         ______________________________________
Madison County Subtotal                     27,631         18,877        13,052
 Montgomery County                          12,189          8,925         3,611
 Quitman County                             10,117          6,880         4,375
 Sharkey County                              6,580          4,409         2,833
 Sunflower County                           34,369         24,775        16,387
 Tallahatchie County                        14,903         10,427         5,666
 Tunica County                               9,227          6,324         4,062
 Warren County                              49,644         35,476        14,147
 Washington County                          62,977         43,144        25,780
 Yazoo County                               28,149         20,136         9,854
                                         ______________________________________
District 2 Subtotal                        711,164        501,887       297,121
District 3
 Adams County                               34,340         25,149        12,301
 Amite County                               13,599         10,068         3,967
 Covington County                           19,407         13,813         4,347
 Franklin County                             8,448          6,142         1,979
 Hinds County
  VTD: 14                                    1,672          1,476           201
  VTD: 17                                      853            694            40
  VTD: 32                                    1,362          1,038            61
  VTD: 33                                    1,252            934            16
  VTD: 34                                    2,184          1,700            10
  VTD: 35                                    2,401          1,773           160
  VTD: 36                                    1,739          1,383           436
  VTD: 37                                    1,636          1,306           420
  VTD: 44                                    3,002          2,290           463
  VTD: 45                                    2,789          2,281            76



*521
                                        Population      [18+_Pop]     [18+_Blk]
District 3
  VTD: 46                                    2,367            1,875            262
  VTD: 78                                    4,337            3,674            433
  VTD: 79                                    2,990            2,289            867
  VTD: 8                                     1,412            1,211            143
  VTD: 9                                     1,836            1,585             74
                                       ___________________________________________
Hinds County Subtotal                       31,832           25,509          3,662
 Jasper County
  VTD: Bay Springs Beat 3                    1,721            1,287            524
  VTD: Bay Springs Beat 4                    2,170            1,513            865
  VTD: Garlandsville                           105               81             43
  VTD: Holders Church                        1,366            1,003            546
  VTD: Louin                                 1,234              862            424
  VTD: Montrose                                616              451            235
                                       ___________________________________________
Jasper County Subtotal                       7,212            5,197          2,637
 Jefferson Davis County                     13,962            9,998          5,269
 Jones County
  VTD: Bruce                                   530              428             14
  VTD: Centerville                             504              375              2
  VTD: Hebron                                1,201              838            541
                                       ___________________________________________
Jones County Subtotal                        2,235            1,641            557
 Kemper County                              10,453            7,795          4,231
 Lauderdale County                          78,161           57,370         19,661
 Lawrence County                            13,258            9,635          2,859
 Leake County
  VTD: Ebenezer                                956              687            374
  VTD: Edinburg                                946              714              4
  VTD: Freeny                                1,368              958             86
  VTD: Good Hope                             1,044              776            197
  VTD: Lena                                    861              625            325
  VTD: Madden                                  996              741             87
  VTD: Renfroe                                 608              465             60
  VTD: Salem                                   758              569             65
  VTD: Sunrise                                 669              507             22
  VTD: Walnut Grove                          1,373              973            540
                                       ___________________________________________
Leake County Subtotal                        9,579            7,015          1,760
  Lincoln County                            33,166            24,324         6,716
 Madison County
  VTD: Bear Creek                            2,461             1,749           500
  VTD: Flora                                 1,756             1,301           349
  VTD: Highland Colony Bap. Ch.              2,137             1,440           294
  VTD: Lorman-Cavalier                       1,531             1,148           409
  VTD: Madison 1                             1,651             1,149            19
  VTD: Madison 2                             3,585             2,582            63
  VTD: Madison 3                             3,853             2,658           173
  VTD: Madisonville                            427               323            81
  VTD: Main Harbor                           1,953             1,574            51
  VTD: Ratliff Ferry                         1,075               795           410
  VTD: Ridgeland 1                           3,565             2,836           503



*522
                                        Population      [18+_Pop]     [18+_Blk]
District 3
  VTD: Ridgeland 3                           3,990            3,138          1,027
  VTD: Ridgeland 4                           2,571            2,221            468
  VTD: Ridgeland First Meth. Ch.             2,941            1,964            529
  VTD: Ridgeland Tennis Center               5,472            4,050            307
  VTD: Smith School                            499              380             39
  VTD: Trace Harbor                          1,820            1,277             34
  VTD: Victory Baptist Church                3,788            2,449             69
  VTD: Whispering Lake                       1,968            1,383            128
                                       ___________________________________________
Madison County Subtotal                     47,043           34,417          5,453
 Marion County
  VTD: Broom                                   831              590            202
  VTD: Carley                                1,389            1,016            128
  VTD: Cedar Grove                             820              573            167
  VTD: Darbun                                  447              347             47
  VTD: Foxworth                              1,691            1,187            347
  VTD: Goss                                    837              614            101
  VTD: Kokomo                                  985              718            191
  VTD: Morgantown                              777              581              8
  VTD: Pittman                                 919              669              7
  VTD: Stovall                                 907              607            253
  VTD: White Bluff                             139               96              2
                                       ___________________________________________
Marion County Subtotal                       9,742            6,998          1,453
 Neshoba County                             28,684           20,583          3,609
 Newton County                              21,838           16,126          4,495
 Noxubee County                             12,548            8,697          5,751
 Oktibbeha County                           42,902           33,877         11,179
 Pike County                                38,940           28,154         12,331
 Rankin County                             115,327           85,452         13,901
 Scott County                               28,423           20,293          7,220
 Simpson County                             27,639           19,920          6,110
 Smith County                               16,182           11,731          2,354
 Walthall County                            15,156           10,853          4,242
 Webster County
  VTD: Maben                                   750              528            138
                                       ___________________________________________
Webster County Subtotal                        750              528            138
 Wilkinson County                           10,312            7,648          4,992
 Winston County
  VTD: American Legion                       1,989            1,338          1,061
  VTD: Bethany                                 242              186             21
  VTD: Betheden-Loakfoma                       363              278             87
  VTD: Bond                                    915              673            164
  VTD: Calvary                                 339              258             80
  VTD: County Agent                          1,792            1,188            941



*523
                                        Population      [18+_Pop]     [18+_Blk]
District 3
  VTD: Crystal Ridge                           385              287             65
  VTD: Dean Park                               404              269            239
  VTD: E.M.E.P.A.                            1,357            1,007            266
  VTD: Elementary School                       834              610            285
  VTD: Ellison Ridge                           436              343             73
  VTD: Fairground                            2,044            1,583            579
  VTD: Ford School                             429              334             46
  VTD: Hinze                                    69               52              1
  VTD: Liberty                                 594              413            238
  VTD: Lobutcha                                292              206             96
  VTD: Louisville Electric                     224              158             40
  VTD: Louisville High School                  429              305             68
  VTD: Lovorn Tractor                          297              244             16
  VTD: Mars Hill                               343              262             43
  VTD: Nanih Waiya                           1,378            1,005            169
  VTD: Nanih Waiya-Handle                      573              410             86
  VTD: New Hope                                271              222             13
  VTD: Noxapater                             1,618            1,200            344
  VTD: Old National Guard Armory               904              750             59
  VTD: Sinai                                   369              276            147
  VTD: Vowell                                  263              201             99
  VTD: Zion Ridge                              873              602            494
                                       ___________________________________________
Winston County Subtotal                     20,026           14,660          5,820
                                       ___________________________________________
District 3 Subtotal                        711,164          523,593        158,994
District 4
 Clarke County                              17,955           13,147          4,185
 Forrest County                             72,604           54,801         16,378
 George County                              19,144           13,560          1,076
 Greene County                              13,299           10,088          2,768
 Hancock County                             42,967           32,163          1,975
 Harrison County                           189,601          140,213         26,665
 Jackson County                            131,420           95,072         17,952
 Jasper County
  VTD: Antioch                                 614              456             48
  VTD: Claiborne                               617              449            213
  VTD: Cooks Mill                              770              527            468
  VTD: Fellowship                              234              181             54
  VTD: Heidelberg                            2,265            1,573          1,158
  VTD: Midway                                  525              375            213
  VTD: Mossville                             1,452            1,058            235
  VTD: Palestine                               189              141             91
  VTD: Philadelphia                            578              425            297
  VTD: Ras                                     147              113             61
  VTD: Rose Hill                               941              708            275
  VTD: Stringer                              1,660            1,266             74
  VTD: Vossburg                                945              608            543
                                       ___________________________________________
Jasper County Subtotal                      10,937            7,880          3,730



*524
                                        Population      [18+_Pop]     [18+_Blk]
District 4
 Jones County
  VTD: Anthonys Florist                        927              582            414
  VTD: Antioch (28067310)                      596              472              0
  VTD: Blackwell                               135               93              3
  VTD: Calhoun                               3,275            2,525             43
  VTD: Cameron Center                          709              515            131
  VTD: Cooks Ave. Comm. Ctr.                   878              626            608
  VTD: County Barn                           1,861            1,498            317
  VTD: Currie                                  270              185            169
  VTD: Ellisville Court House                1,507            1,216            254
  VTD: Erata                                   642              485            233
  VTD: Gitano                                  447              335             84
  VTD: Glade School                          1,932            1,480             24
  VTD: Johnson                               1,001              706              4
  VTD: Lamar School                          1,768            1,292            356
  VTD: Landrum Comm. Ctr.                      740              570              1
  VTD: Laurel Courthouse                     1,771            1,291            352
  VTD: Maple Street YWCA                       472              329            302
  VTD: Mason School                          2,078            1,668             39
  VTD: Matthews                                867              627             61
  VTD: Moselle                               1,820            1,351            185
  VTD: Myrick                                1,832            1,359              8
  VTD: National Guard Armory                 2,353            1,606          1,151
  VTD: Nora Davis School                     1,790            1,293          1,145
  VTD: Oak Park School                       1,805            1,109          1,078
  VTD: Old Health Dept.                        499              307            268
  VTD: Ovett                                 1,301              954             12
  VTD: Pendorf                                 646              493             14
  VTD: Pinegrove                             1,510            1,168             84
  VTD: Pleasant Ridge                          892              694              5
  VTD: Powers Comm. Ctr.                     1,595            1,158            233
  VTD: Rainey                                1,567            1,174              1
  VTD: Roosevelt                               601              427            323
  VTD: Rustin                                1,144              853              0
  VTD: Sandersville Civic Center             1,390            1,044             92
  VTD: Sandhill                                924              716              1
  VTD: Shady Grove                           4,332            3,150            572
  VTD: Sharon                                3,508            2,604            375
  VTD: Shelton                               1,130              854            180
  VTD: Soso                                  1,600            1,175            502
  VTD: South Jones                           1,357            1,047            191
  VTD: Stainton                              1,882            1,445            458
  VTD: Tuckers                               1,683            1,262             33
  VTD: Twenty-Sixth St. Fire Stn               803              655             76
  VTD: Union                                 1,216              902             28
  VTD: West Jones                            1,667            1,262            240
                                       ___________________________________________
Jones County Subtotal                       62,723           46,557         10,650
 Lamar County                               39,070           28,134          3,241
 Marion County
  VTD: Balls Mill                            1,071              806            169
  VTD: City Hall Beat 3                        828              598            205
  VTD: Courthouse Beat 4                     1,324            1,018            123
  VTD: East Columbia                         2,107            1,390            988
  VTD: Hub                                     919              662            324
  VTD: Jefferson Middle School                 688              437            420



*525
                                        Population      [18+_Pop]     [18+_Blk]
District 4
  VTD: Morris                                1,545            1,129            308
  VTD: National Guard Beat 1                 2,666            1,866            116
  VTD: Pinebur                                 956              691            166
  VTD: Popetown Beat 2                       1,914            1,434            301
  VTD: Sandy Hook                              535              408            108
  VTD: South Columbia                          860              713            569
  VTD: Union (28091103)                        440              329             12
                                       ___________________________________________
Marion County Subtotal                      15,853           11,481          3,809
 Pearl River County                         48,621           35,515          3,927
 Perry County                               12,138            8,655          1,692
 Stone County                               13,622            9,966          1,777
 Wayne County                               21,216           15,014          5,112
                                       ___________________________________________
District 4 Subtotal                        711,170          522,246        104,937
__________________________________________________________________________________
State totals                             2,844,658        2,069,471        685,259


ANALYSIS OF FACTORS CONSIDERED

Population Equality
The United States Constitution requires a good-faith effort to ensure, as nearly as is practicable, that a State's congressional districts contain equal population. This court has made every effort to achieve absolute population equality without splitting voting precincts. The population deviation range is from +5 people in District 4 to -5 people in District 1. The effort to achieve population equality among the districts explains in significant part why some counties must be split.

Majority-Minority District
The Voting Rights Act requires that one congressional district be maintained in the State with an appropriate majority of black voting age residents. This district is represented on the map as District 2. Based on the figures from the 2000 Census, District 2 under the currently existing five-district plan has a black voting age population of 61%. Any significant variation in that percentageup or downconstitutes retrogression of the voting rights of black residents of District 2 under § 5 of the Voting Rights Act. Under this court's redistricting plan, the black voting age population in District 2 is 59.20%. The effort to maintain the appropriate majority of black voting age citizens in District 2 further explains why some counties must be split.

Compactness
The court has attempted to achieve, as nearly as possible, four compact districts. The ability to create compact districts is limited by the distribution of population. Sparsely populated districts necessarily will be less compact than heavily populated districts as a result of the population equality principle. Furthermore, a more compact plan cannot be drawn for two reasons: First, it would not be possible to prevent retrogression in District 2; and, secondly, it would be a barrier to including as much as possible of the currently existing districts 3 and 4 in the new District 3.

County and Municipal Boundaries
The plan splits eight counties: Hinds, Jasper, Jones, Leake, Madison, Marion, Webster, and Winston. We note that eleven counties are split under the currently existing five-district congressional plan adopted by the Mississippi Legislature in *526 1992. We attach a copy of that currently existing plan for reference.
In this court's plan today, Jasper and Marion Counties are split as part of the effort to maintain as much of currently existing district 4 in new District 3 as is feasible, subject to the constraints of population equality. Furthermore, Jasper County is split in a particular way to avoid splitting the town of Bay Springs. Hinds, Leake, and Madison Counties are split as part of the effort to prevent retrogression in District 2, as well as to help achieve population equality. Jones County is split so as not to remove the incumbent from his district and also to help achieve population equality. Webster County is split to avoid dividing the town of Maben, which lies partially in Oktibbeha County and partially in Webster County, among two districts. Winston County is split to help achieve population equality. The only municipality that is split is the City of Jackson. Mayor Johnson testified in Chancery Court that he preferred that the City be represented by two congressmen. In sum, the county splits are necessitated by: the population equality requirement; preservation of the majority-minority district at an appropriate percentage; preservation of the cores of currently existing districts 3 and 4; and avoiding having incumbents districted out of their residences.

Historical and Regional Interests
The plan preserves as much as possible, given the constraints of population equality and § 5 of the Voting Rights Act, the cores of the Mississippi River/Delta region, East Central Mississippi, Southwest Mississippi, North Mississippi, and the Gulf Coast region.

Universities and Military Bases
The plan is drawn to assure that the 4 major research universities are also in separate districts. The military bases located in Lowndes, Lauderdale, and Harrison Counties are also in separate districts under this court's plan.

Growth Areas
The plan is drawn to provide that each district has at least one major growth area. District 1 contains DeSoto and Lee Counties, as under the currently existing five-district plan. District 2 contains the Nissan Plant/Gluckstadt area of Madison County, as it does under the currently existing five-district plan, and the Byram and Clinton areas of Hinds County, which are in district 4 under the currently existing five-district plan. District 3 contains southern Madison County and Rankin County. District 4 contains the Gulf Coast area.

Combination of Currently Existing Districts 3 and 4
In drawing District 3, consideration was given to including as much of the currently existing districts 3 and 4 in the new combined District 3 as possible. The new District 3 contains all or part of 14 counties from each of the currently existing districts 3 and 4, respectively.
The new District 3 includes the portion of Jones County which contains the incumbent's residence. It includes all or part of 14 of the 19 counties that comprise currently existing district 3: Jasper, Jones, Kemper, Lauderdale, Leake, Madison, Neshoba, Newton, Noxubee, Oktibbeha, Rankin, Scott, Smith, and Winston; however, it is necessary to eliminate: the portions of Attala County and Wayne County that are in currently existing district 3 for concerns of retrogression and population equality, respectively; and all of Clarke, Clay, and Lowndes Counties, primarily because of population equality.
The new District 3 includes all of Jefferson Davis County, which contains the residence of the incumbent for currently existing district 4. It includes all or part of 14 of the 15 counties that comprise currently *527 existing district 4: Adams, Amite, Covington, Franklin, Hinds, Jefferson Davis, Jones, Lawrence, Lincoln, Marion, Pike, Simpson, Walthall, and Wilkinson; however, it is necessary to eliminate Copiah County for reasons of population equality with District 2 and to prevent retrogression of voting rights of black residents of District 2.

Protection of Incumbent Residences
No incumbent would be required to move in order to run in the district in which he resides.

Distance of Travel Within District
As is expected to occur when the number of districts is reduced from five to four, the distances of travel within the districts are increased. The distance of travel within District 1 is approximately the same size as under the plan submitted by the plaintiffs, and is substantially less than it is under the plan submitted by the intervenors. The new District 2 is slightly larger than currently existing district 2, but this is unavoidable in the light of the population deficit in currently existing district 2, which grew more slowly than any other district in the State. The distance of travel within new District 3 is dictated by the effort to combine currently existing districts 3 and 4, as well as by the effort to keep the four major research universities in separate districts. The distance of travel in new District 4 is slightly greater than it is in currently existing district 5. This is necessitated by the effort to include in District 3 as much of currently existing district 4 as is feasible. The distance of travel within new District 4 is substantially less than that within district 4 in the plan submitted by the plaintiffs.

SUMMARY
In sum, the court has attempted to apply all appropriate neutral factors that are recognized by the United States Supreme Court and federal redistricting courts. As noted, these factors include, first, the constitutional demand for population equality among the districts, and secondly, the Voting Rights Act requirement that one equally populated district be drawn to include a majority of black residents of voting age. While respecting county, city and precinct lines and compactness of each district, the court sought to give appropriate value to the following factors: that District 3 should include as much as possible of the currently existing districts 3 and 4; that growth areas, research universities and military bases should be placed in separate districts if otherwise practicable; that historical and regional interests should be respected; that no incumbent should be required to move; and that travel distances within the districts be as minimal as possible, consistent with the other requirements. When all feasible adjustments were made for these factors, further adjustments were necessary to satisfy one person-one vote requirements, and retrogression concerns.
*528